Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 1 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25399




                     Exhibit 16
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



         86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                   Evidence Packet P.0338
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 2 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25400




                                                       Evidence Packet P.0339
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 3 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25401
                                         Confidential
                               December 03, 2019                            2

 1   PRESENT:

 2

 3        DOGALI LAW GROUP, PA,

 4        (101 East Kennedy Boulevard, Suite 1100,

 5        Tampa, Florida     33602,

 6        813-289-0700), by:

 7        MR. ANDY DOGALI,

 8        adogali@dogalilaw.com,

 9              appeared on behalf of the Plaintiffs;

10

11        McDERMOTT, WILL & EMERY,

12        (The McDermott Building,

13        500 North Capitol Street, NW,

14        Washington, D.C.     20001-1531,

15        202-756-8000), by:

16        MR. KERRY ALAN SCANLON,

17        kscanlon@mwe.com,

18        MS. JULIE H. McCONNELL,

19        jmcconnell@mwe.com,

20              appeared on behalf of the Defendant.

21

22

23

24

25


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0340
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 4 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25402




                                                       Evidence Packet P.0341
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 5 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25403




                                                       Evidence Packet P.0342
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 6 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25404




                                                       Evidence Packet P.0343
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 7 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25405




                                                       Evidence Packet P.0344
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 8 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25406
                                         Confidential
                               December 03, 2019                          13

 1        Q.     Approximately how long per day?

 2        A.     He works between four hours to eight

 3   hours.

 4        Q.     On a day?

 5        A.     On a day.

 6        Q.     So he only works a couple days a week,

 7   is that right?

 8        A.     It depends.

 9        Q.     Well, if he can only work 12 hours per

10   week, and he works four to eight hours, he usually

11   only works a couple days a week, right?

12        A.     They typically give him four-hour

13   shifts because that's his optimum -- with a break,

14   that's -- that's his optimum time frame he can

15   work.

16        Q.     So that would be three days a week on

17   average, right, if he's working --

18        A.     It depends.

19        Q.     -- four days?

20        A.     It depends.

21        Q.     Well, if he's working four days -- four

22   hours -- I'm sorry -- a day, that would be three

23   days a week, right?

24        A.     Correct, but, remember, I said that

25   that is what the minimum is, and they've been


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0345
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 9 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25407
                                          Confidential
                                December 03, 2019                           15

 1   work hours Friday at noon supposedly.      Sometimes

 2   it's later.

 3                  And he'll then find out his hours for

 4   the next week.

 5        Q.        And how long has he been working for

 6   Jewel Foods?

 7        A.        About two years.

 8        Q.        And during that time, would you say

 9   that his average time per week has -- has been

10   somewhere between 12 and 20 hours per week?

11        A.        I don't know what his average is, but

12   it's --

13        Q.        Somewhere in that range?

14        A.        It's in that range.

15        Q.        Okay.   And you mentioned that he takes

16   breaks, is that right?

17        A.        Correct.

18        Q.        How often is he allowed to take a

19   break, if you know?

20        A.        I don't know.

21        Q.        You don't know how long the breaks are?

22        A.        I don't.

23        Q.        How do you know he takes them?

24        A.        He tells me.

25        Q.        What does he tell you about the breaks?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0346
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 10 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25408




                                                        Evidence Packet P.0347
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 11 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25409
                                          Confidential
                                December 03, 2019                           69

 1           A.    Well, he picked the major.

 2           Q.    Okay.    What major was it?

 3           A.    Meteorology.

 4           Q.    Okay.    And then when he chose that

 5   major, then he took courses that were related to

 6   meteorology, right?

 7           A.    Right.

 8           Q.    I've seen references in the records to

 9   the -- he was interested in storm chasing, and

10   he --

11           A.    Yes.

12           Q.    -- did some of that --

13           A.    Yes.

14           Q.    -- at times?    And I don't have a lot of

15   knowledge about -- is that where they sort of

16   track hurricanes or -- or -- or -- or -- or

17   tornados?

18           A.    Tornados mostly and other types of

19   storms.

20           Q.    And how do they go about tracking if

21   it's a tornado?

22           A.    They look at the models, from what I

23   understand.    There's various models, and then they

24   look at where they think, you know, based on

25   geography, the storm might become an issue or hit


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0348
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 12 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25410
                                          Confidential
                                December 03, 2019                           76

 1   that a single room, or did he have roommates?

 2         A.       So his first semester -- I'm not sure

 3   if it's first semester or first year -- he had a

 4   roommate.   And then from then on, it -- I think it

 5   was only one semester -- he did not have a

 6   roommate.   It did not work out for him too well.

 7         Q.       Do you remember the roommate's name?

 8         A.       No.

 9         Q.       So the second year, when he was in the

10   dorm, he didn't have a roommate?

11         A.       Correct.   He was in a single.   That was

12   part of his accommodations.

13         Q.       Did he get an accommodation of more

14   test -- more time to take tests?

15         A.       Yes.

16         Q.       How much more time did he get?

17         A.       I don't remember.   I -- I want to say

18   either time-and-a-half or double time.

19         Q.       Were his tests usually in class or were

20   they take-home exams, do you remember?

21         A.       He would -- from what I understand, he

22   would -- they were in class, but he would go to a

23   quiet place.     That was part of his accommodation.

24   To take the test, he could go to a quiet place,

25   and that was usually administered through the


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0349
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 13 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25411
                                          Confidential
                                December 03, 2019                          77

 1   disability office personnel.

 2           Q.   So if students were given two hours to

 3   take an exam, he would be given 3-1/2 or 4 hours?

 4           A.   Something like that, yeah.

 5           Q.   Okay.     And did he usually take

 6   advantage of that time, or did he call and say, "I

 7   didn't need it.      I finished it in the regular

 8   amount of time"?

 9           A.   Both.     He did both.

10           Q.   He did both?

11           A.   Yeah.

12           Q.   Sometimes he would use all the time,

13   and sometimes he would finish --

14           A.   Correct.

15           Q.   -- in the normal time?

16           A.   From what I understand, yes.

17           Q.   Do you have any idea how long the exams

18   were?

19           A.   I do not.

20           Q.   No idea?

21           A.   No, I don't.

22           Q.   And when he was taking those exams, he

23   was by himself, or he didn't have any assistants

24   or tutors or anything like that, right?

25           A.   Right.     I mean, it was his knowledge


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0350
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 14 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25412
                                          Confidential
                                December 03, 2019                          85

 1   games?

 2          A.    Video games are a real problem for us.

 3          Q.    He plays a lot of video games, doesn't

 4   he?

 5          A.    Yes, he does.

 6          Q.    Until late at night?

 7          A.    All the time.

 8          Q.    Right.   And sometimes into the early

 9   morning, right?

10          A.    Right.

11          Q.    Until 2 or 3 a.m.?

12          A.    Sometimes.

13          Q.    Which is part of the reason it's hard

14   for him to get up in the morning, right?

15          A.    Part of it.

16          Q.    What's the other part?

17          A.    He just can't shut his mind down.

18          Q.    Right.   But if you don't go to sleep

19   until the middle of the night, it's going to be

20   hard to get up in the morning, right?

21          A.    That's correct.

22          Q.    Is that something that you're having an

23   ABA therapist look at now, that issue?

24          A.    We don't have an ABA therapist right

25   now.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0351
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 15 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25413
                                         Confidential
                               December 03, 2019                          93

 1   game.

 2                So they thought that was -- that was a

 3   good way for him to manage time better.

 4        Q.      But you said when he was in public.

 5   What -- what do you mean by being in public?       I --

 6        A.      Anything where he's around people.

 7        Q.      Okay.   But other than being in his

 8   college dorm room, where else would he be that

 9   would be around people that you -- that it was a

10   good idea for him to be using video games?     You're

11   not talking about that he would be walking down

12   the street --

13        A.      I am.

14        Q.      -- playing video games?

15        A.      Yes.

16        Q.      That's what you -- that someone

17   recommended?

18        A.      I don't think they thought it would get

19   to that far, but they said, when he had to wait or

20   when he had to go to the doctor's office, anything

21   where a typical person has to wait and has time

22   that is not well planned, they thought, take his

23   mind off it by giving him another -- you know,

24   something to focus on.

25                They called it multitasking.


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0352
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 16 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25414




                                                        Evidence Packet P.0353
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 17 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25415
                                           Confidential
                                 December 03, 2019                         150

 1   that one of his habits was that he would sometimes

 2   lie on the ground when he was tired, right?

 3         A.      Correct.

 4         Q.      And there are quite a few references in

 5   these medical reports to his lying on the ground

 6   or lying on a bench, correct?

 7         A.      Right.

 8         Q.      And that's just something that he does,

 9   right?

10         A.      Not always.

11         Q.      Well, not always, but he has done that

12   frequently, right?

13         A.      I'm having trouble with the -- the word

14   "frequently."    He has done it.    It's a maladaptive

15   behavior.     It's not appropriate for him to do it

16   in many circumstances.      I'm not with him all the

17   time, but when I notice he's doing it, I bring it

18   to his attention and I say, "What's going on?        Why

19   are you laying down?"       Try to get him to

20   understand.

21         Q.      But the -- the fact is these medical

22   reports refer to on several occasions the fact

23   that he does this, right?

24         A.      Yes.

25         Q.      Okay.


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                          Evidence Packet P.0354
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 18 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25416
                                          Confidential
                                December 03, 2019                          157

 1   temperament where gets bored easily and then

 2   complains endlessly about it."

 3                Do you see that?

 4        A.      I see that.

 5        Q.      Do you agree with that statement?

 6        A.      Partially.

 7        Q.      Do you agree that -- that he fatigues

 8   easily when he's performing tasks, physical tasks?

 9        A.      Yes.

10        Q.      And what is the solution to that?       Is

11   he -- is it to request breaks?      You mentioned that

12   with regard to his job current -- the job he has

13   currently?

14        A.      Partially, yes.     Partially hopefully

15   build up stamina.

16        Q.      Okay.     But he benefits from taking

17   breaks, right?      That's why you wanted them at

18   the -- at the grocery store?

19        A.      Oh, yes.

20        Q.      The reference to "complains endlessly

21   about it," is that something you've seen happen?

22        A.      Yes.

23        Q.      And what do you try to do to counteract

24   that as a -- as a parent?

25        A.      Well, it depends what the situation is,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0355
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 19 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25417




                                                        Evidence Packet P.0356
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 20 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25418




                                                        Evidence Packet P.0357
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 21 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25419




                                                        Evidence Packet P.0358
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 22 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25420




                                                        Evidence Packet P.0359
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 23 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25421
                                         Confidential
                               December 03, 2019                         232

 1   wait time, we might have jumped on a ride.

 2         Q.     Okay.    But every other one, you

 3   actually used the DAS card on both days of your

 4   visits?

 5         A.     We tried it, yes.

 6         Q.     No.    My question is, did you use it?

 7   Did you use the DAS card?

 8         A.     Yes.

 9         Q.     Meaning, you got a return time.     You

10   went to the -- at the return time and got on

11   through the FastPass line?

12         A.     Yes.

13         Q.     Okay.    So every ride that you went on

14   in those two days?

15         A.     No.

16         Q.     What were the rides you didn't use it

17   on?

18         A.     There was a caveat I just mentioned.

19   If there was a short --

20         Q.     Okay.

21         A.     -- wait time.

22         Q.     Right.

23         A.     And then I think the second day in

24   Disneyland, we were given two or three of those

25   return or fa- -- we called them fast passes, but I


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0360
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 24 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25422
                                         Confidential
                               December 03, 2019                           233

 1   don't know if it was a return --

 2         Q.      Readmission passes?

 3         A.      Readmission passes.   I think --

 4         Q.      Okay.

 5         A.      -- we got those the second day when I

 6   went back and tried to explain again why it wasn't

 7   working for us.

 8         Q.      Okay.

 9         A.      And we --

10         Q.      You said you got three of those?

11         A.      I think we said we have three of those.

12         Q.      Okay.   So my question, though, goes

13   back to my original document request.

14                 Which rides did you use the DAS card

15   for and which rides did you use the readmission

16   passes for?

17         A.      I don't remember.

18         Q.      Okay.   And is this list of rides under

19   Disneyland on Page 15 of your interrogatory

20   answer -- it only mentions three rides.

21                 Are those all the rides you went on in

22   two days, or are they all the rides you went on in

23   one day, or what does that mean?

24         A.      We didn't go on very many rides, but I

25   don't remember.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                          Evidence Packet P.0361
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 25 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25423
                                          Confidential
                                December 03, 2019                          235

 1         A.     Those three for sure.

 2         Q.     Anything else?

 3         A.     Don't recall.

 4         Q.     Okay.    And the Disney World list of

 5   rides here is -- that's from a 2011 trip?

 6         A.     Apparently, yes.

 7         Q.     So -- so this thing at the bottom of

 8   Page 15 where you list six or seven rides, that

 9   had nothing to do with the trip in 2014, did it?

10         A.     Right.     Correct.

11         Q.     So the only rides you can recall from

12   the 2014 day trip, which was a two-day trip, that

13   you went on were Tower of Terror, Space Mountain

14   and Cars Ride, and you don't know whether you used

15   a DAS or whether you used a readmission pass or --

16   with the exception that you might have gone on

17   some shorter wait rides, correct?

18         A.     Correct.

19         Q.     Okay.    So this interrogatory answer

20   does not specify what the document request asks

21   for, does it, which was the rides or attractions

22   visited using your DAS card?

23         A.     I don't keep track of it.

24         Q.     Okay.    But it doesn't answer that

25   question, does it?      Your response does not answer


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0362
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 26 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25424
                                         Confidential
                               December 03, 2019                          274

 1   the disability -- the people --

 2         Q.     Ma'am, I'm just asking you the question

 3   right now.

 4         A.     Right.

 5         Q.     I'm not asking you for an explanation.

 6         A.     Okay.

 7         Q.     I'm just saying, you did not try using

 8   DAS with the FastPass system, even though it's

 9   highly encouraged in 2014, did you?

10         A.     I don't know.

11         Q.     You don't know?    You just said you

12   didn't use it because you didn't know about it?

13         A.     I just said that, but I don't know

14   because my daughter might have.     I don't know if

15   she did or didn't.

16         Q.     Well, apart from your daughter, you

17   didn't use it for your son, right?

18         A.     Well, she would have been in there to

19   help him.

20         Q.     But are you saying that your daughter

21   may have taken your son on -- on a FastPass ride

22   that she got a FastPass?

23         A.     She may have.

24         Q.     Okay.    But -- but as far as you're

25   concerned, you don't know that he ever used


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                         Evidence Packet P.0363
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 27 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25425
                                           Confidential
                                 December 03, 2019                         275

 1   FastPass with DAS, do you?

 2         A.      Not in 2014.

 3         Q.      Right.     And the records indicate that

 4   you never used FastPass in that year because we

 5   have records of when you used FastPass, and there

 6   are no records that you used it --

 7         A.      Okay.

 8         Q.      -- under your name or any other family

 9   name that you have.

10               MR. DOGALI:      Objection.   There's no --

11   BY MR. SCANLON:

12         Q.      So --

13               MR. DOGALI:      -- question pending.

14   BY MR. SCANLON:

15         Q.      So -- so you don't really know whether

16   DAS would work for your son or not if you use it

17   with FastPass, do you?

18         A.      It would be better, but it may not

19   still work.

20         Q.      Right, but you don't know, correct?

21         A.      Correct.

22         Q.      Why do you think Disney puts this on

23   here in such prominent print about using it

24   whenever possible for people with cue-related

25   disabilities, which is what you claim your son


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                          Evidence Packet P.0364
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 28 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25426
                                           Confidential
                                 December 03, 2019                         278

 1                 MR. DOGALI:   Asked and answered, and

 2         the answer was, "I don't know."

 3   BY MR. SCANLON:

 4         Q.       Go ahead.

 5         A.       I don't know.

 6         Q.       And let's talk about DAS by itself,

 7   even without FastPass.

 8                  Given the information on this

 9   Exhibit 16,

10

11              ?

12         A.       I do.

13         Q.       And do you see that

14                                               ?

15         A.       The document speaks for itself.

16         Q.       Okay.   So your son told one of the

17   doctors that he could -- he could stand up for 20

18   minutes, right?

19         A.       At a time, yes.

20         Q.       Okay.   So he could have stood in the

21   standby line, as long as he took breaks in between

22   rides, right?     If it was a ride --

23         A.       It would depend if he would want to go

24   on that.

25         Q.       What?


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                          Evidence Packet P.0365
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 29 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25427
                                         Confidential
                               December 03, 2019                         279

 1         A.     It would depend on if he wanted to go

 2   on a ride.

 3         Q.     Sure.    If he wanted to go on a ride and

 4   it was 20 minutes --

 5         A.     He could probably do that.

 6         Q.     Right.    And that -- that would mean 34

 7   of the 57 rides, he could go on without any

 8   accommodation?

 9         A.     If he wanted to.

10         Q.     Right.    Right.   And you don't know that

11   he didn't want to go on the 34 rides here that had

12                                   , do you?

13         A.     I would probably guess there's some he

14   would not want to be going on, yes.

15         Q.     Sure.    But there's some that he would

16   want to go on, right?

17         A.     Some he would want to go on, right.

18         Q.     Right.    And if he's only going to be

19   there for one day or two days, he's not going to

20   go on any -- every ride anyway, right?

21         A.     Oh, correct.

22         Q.     Okay.    So he would have had plenty of

23   opportunities in a short two-day visit to go on a

24   lot of these rides that had short wait times of 20

25   minutes or less, correct?


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0366
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 30 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25428




                                                        Evidence Packet P.0367
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 31 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25429
                                            Confidential
                                  December 03, 2019                          315

 1         A.       He's starting to.

 2         Q.       And -- but -- but lying on a floor like

 3   that or lying on a bench was not anything unusual

 4   for him, was it?

 5         A.       It happens sometimes.

 6         Q.       Right, but it happens a lot of times

 7   having nothing to do with Disney, right?

 8         A.       Correct.

 9         Q.       Okay.    And so you don't know what

10   caused -- what may have caused him to lie on the

11   ground like this, do you?

12         A.       Well, he told me he was very frustrated

13   with having to wait.

14         Q.       This is the -- this is the son who you

15   said can't communicate very well verbally, right?

16         A.       Right.

17         Q.       Right.     And do you think that your

18   standing in line to get a -- a special pass is

19   some form of discrimination, that it might --

20   might have taken a few minutes to get that pass?

21                  Do you think that was discrimination

22   against him?

23         A.       No.

24         Q.       Okay.    Do you think any other children

25   ever get frustrated at Disneyland?


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                            Evidence Packet P.0368
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 32 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25430




                                                        Evidence Packet P.0369
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 33 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25431
                                         Confidential
                               December 03, 2019                         331

 1   you're recording from the terms and condition

 2   shown on the DAS card.

 3                Do you see that?    Do you see the -- the

 4   part that's quoted in italics?

 5         A.     Yes.

 6         Q.     And one of the things that you quote in

 7   your complaint from the DAS terms and conditions

 8   is, "When utilizing this service" -- referring to

 9   DAS -- "it is possible to experience waits greater

10   than the posted wait time," correct?

11         A.     That's what it says.

12         Q.     That's what it says?

13         A.     That's what it says.

14         Q.     Right.    And so -- so part of your

15   agreement with Disney, if you will, included a

16   provision that said, "We're not guaranteeing any

17   particular length of time that you're going to

18   have to wait using this pass," right?

19                Would you agree with that?

20         A.     It seems like it, yes.

21         Q.     Okay.    And that was part of your

22   agreement with Disney, right, the terms and

23   conditions of the DAS card?

24         A.     Yes.

25         Q.     Okay.    And if you look at


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0370
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 34 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25432
                                          Confidential
                                December 03, 2019                         353

 1   experience.

 2         Q.      Can you answer my question?   I asked

 3   you a question that is much more specific than

 4   that.

 5         A.      I guess --

 6         Q.      I can read it back.

 7         A.      -- I missed your question.

 8         Q.      Okay.   The question was, do you allege

 9   in this case that there was any specific

10   contractual requirement that Disney provide you or

11   your son with a specific level of enjoyment in the

12   parks?

13         A.      I don't know.

14         Q.      You don't know?

15         A.      I don't know.

16         Q.      You don't -- you couldn't identify

17   anything that would do that, can you?

18         A.      I don't know if I allege that.

19               MR. DOGALI:    Objection; ambiguous.

20   BY MR. SCANLON:

21         Q.      No.   The question is, is that your

22   claim in this case?

23               MR. DOGALI:    And the answer was, "I

24         don't know."

25


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0371
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 35 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25433




                                                        Evidence Packet P.0372
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 36 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25434
                                          Confidential
                                December 03, 2019                          371

 1   take your kids with you or not?

 2         A.      What determines -- if -- if it's

 3   something that would be something of interest to

 4   them would be a factor, whether -- what else?       How

 5   we think it would go as a family.

 6                 Is it a good, you know, kind of family

 7   vacation?

 8         Q.      So you recently went to Paris via

 9   London with your family?

10         A.      Yes.

11         Q.      From Chicago?

12         A.      Yes.

13         Q.      And you took -- you flew to London and

14   took a train to Paris?

15         A.      Yes.

16         Q.      And then you flew home directly from

17   Paris to Chicago?

18         A.      Right.

19         Q.      And how long was that flight?

20         A.      I don't remember.   Six hours, eight

21   hours.     I don't know.

22         Q.      And do you visit family in -- outside

23   of Illinois; for example, in Ohio and other states

24   from time to time?

25         A.      Sometimes.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0373
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 37 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25435
                                            Confidential
                                  December 03, 2019                           372

 1         Q.       And you've flown to Las Vegas?

 2         A.       Yes.

 3         Q.       With your kids?

 4         A.       Once.

 5         Q.       And you mentioned Carbondale.

 6                  Do you -- did you used to drive with

 7   your son to Carbondale and back?

 8         A.       We have done that.

 9         Q.       And that's 4-1/2 hours each way, right,

10   from Frankfort?

11         A.       It sounds about right.

12         Q.       Okay.     What kind of a car do you have?

13         A.       Minivan.

14                 MR. SCANLON:     Okay.    Other than waiting

15         to get a ruling from the judge about the

16         questions I wanted to ask you and that

17         interrogatory answer, I'm reserving my right

18         to inquire about that.

19                          Depending on what the Court says,

20         I have no more further questions at this

21         time.

22                 MR. DOGALI:     I have no questions.

23                 MR. SCANLON:     Thank you.

24                 THE VIDEOGRAPHER:        We are going off the

25         record at 7:13 p.m.


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                             Evidence Packet P.0374
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 38 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25436
                                         Confidential
                               December 03, 2019                         375

 1                           CERTIFICATE

 2                                OF

 3                        SHORTHAND REPORTER

 4

 5                  I, DINA G. MANCILLAS, a Certified

 6   Shorthand Reporter of the State of Illinois,

 7   CSR License No. 084-003400, do hereby certify:

 8                  That previous to the commencement of the

 9   examination of the aforesaid witness, the witness was

10   duly sworn and/or duly affirmed by me to testify the

11   whole truth concerning matters herein;

12                  That the foregoing deposition transcript

13   was stenographically reported by me and was

14   thereafter reduced to typewriting under my personal

15   direction and constitutes a true and accurate record

16   of the testimony given and the proceedings had at the

17   aforesaid deposition;

18                  That the said deposition was taken before

19   me at the time and place specified;

20                  That I am not a relative or employee or

21   attorney or counsel for any of the parties herein,

22   nor a relative or employee of such attorney or

23   counsel for any of the parties hereto, nor am I

24   interested directly or indirectly in the outcome of

25   this action.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0375
Case 2:15-cv-05346-CJC-E Document 433-23 Filed 10/09/20 Page 39 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25437
                                         Confidential
                               December 03, 2019                         376

 1                IN WITNESS WHEREOF, I do hereunto set my

 2   hand at Chicago, Illinois, this 5th of December,

 3   2019.

 4

 5

 6

 7

 8              _____________________________________

 9              DINA G. MANCILLAS, CSR, RPR, CRR, CLR

10              CSR LICENSE NO. 084-003400

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0376
